Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, as follows: Appellants contended that (1) their convictions violated the due process guarantee of the Fourteenth Amendment because they were based in whole or part on acts which were not charged in the complaint; (2). their convictions violated their constitutional rights of free speech and free assembly, and (3) their convictions under subdivisions 2, 3 and 4 of section 722 of the Penal Law violated the due process guarantee of the Fourteenth Amendment because of vagueness. The Court of Appeals held that appellants’ constitutional rights were in no way violated. [See 17 N Y 2d 829.]